IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-21109
                         Conference Calendar
                          __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

DONALDO MUNOZ-VALLEJO,

                                      Defendant-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. CR-H-95-220-ALL
                        - - - - - - - - - -
                           June 25, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Donaldo

Munoz-Vallejo has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967), and we have independently

reviewed the brief and record and found no nonfrivolous issue.

Accordingly, the Federal Public Defender is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                No.
                                -2-

Cir. R. 42.2.   The motion to substitute counsel on appeal is

DENIED.